       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 1 of 12                   FILED
                                                                               2021 Jun-15 PM 03:34
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


JENNIFER MEDDERS,                        }
                                         }
       Plaintiff,                        }
                                         }
v.                                       }   Case No.: 4:20-cv-00611-ACA
                                         }
SOCIAL SECURITY                          }
ADMINISTRATION,                          }
COMMISSIONER,                            }
                                         }
       Defendant.                        }


                         MEMORANDUM OPINION

      Plaintiff Jennifer Medders appeals the decision of the Commissioner of Social

Security denying her claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court WILL AFFIRM the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      In June 2016, Ms. Medders applied for a period of disability and disability

insurance benefits alleging that her disability began on October 26, 2015. (R. at

180–81). The Commissioner initially denied Ms. Medders’ claim (id. at 104–09),

and she requested a hearing before an Administrative Law Judge (“ALJ”) (id. at

112–15). The ALJ conducted a hearing (r. at 35–69) and issued an unfavorable
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 2 of 12




decision (id. at 14–34).     The Appeals Council denied Ms. Medders’ request for

review (id. at 1), making the Commissioner’s decision final and ripe for the court’s

judicial review, 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

      Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks


                                          2
        Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 3 of 12




omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ

does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       Here, the ALJ found that Ms. Medders has not engaged in substantial gainful

activity since October 26, 2015, the alleged onset date. (R. at 19). The ALJ found

that Ms. Medders’ back degenerative disc disease, mild right hand carpel tunnel

syndrome, DeQuervain’s tenosynovitis, depression, and bipolar and trauma stressor

disorders are severe impairments. (Id.). But the ALJ found that Ms. Medders’

hypertension, parasitic disorder, chronic pain, abdominal pain, cholestectomy,

chronic anemia, urinary retention, anorexia, hyponatremia, bilateral plantar fasciitis,

and Achilles tendon contracture are non-severe impairments. (Id. at 19–20). The

                                          3
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 4 of 12




ALJ then concluded that Ms. Medders does not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id. at 20).

      After considering the evidence of record, the ALJ determined that Ms.

Medders has the residual functional capacity to perform light work with certain

exertional and non-exertional limitations. (R. at 22). Based on this residual

functional capacity and the testimony of a vocational expert, the ALJ found that Ms.

Medders is capable of performing her past relevant work as a day worker and that

other jobs exist in the national economy that Ms. Medders can perform, including

office helper and routing clerk. (Id. at 28). Accordingly, the ALJ determined that

Ms. Medders has not been under a disability, as defined in the Social Security Act,

from October 26, 2015, through the date of the decision. (Id.).

IV.   DISCUSSION

      Ms. Medders asks the court to reverse the Commissioner’s decision for three

reasons: (1) the ALJ did not give proper weight to the opinion of treating physician

Dr. Jane Teschner; (2) the ALJ did not properly evaluate the opinion of consulting

psychologist Dr. June Nichols; and (3) the ALJ’s finding that Ms. Medders can

perform her past work is not supported by substantial evidence and is not consistent




                                         4
           Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 5 of 12




with proper legal standards. (Doc. 11 at 20–30).1 The court considers each argument

in turn.

       1.      The ALJ Properly Evaluated Dr. Teschner’s Opinion

       Ms. Medders’ first argument is that the ALJ did not give proper weight to the

opinion of her treating physician, Dr. Teschner. (Doc. 11 at 20–23).

       An ALJ must give the opinion of a treating physician “substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (internal quotation marks and

citation omitted). Good cause exists when “(1) [the] treating physician’s opinion

was not bolstered by the evidence; (2) [the] evidence supported a contrary finding;

or (3) [the] treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Id. at 1240-41. “With good cause, an ALJ may

disregard a treating physician’s opinion, but he ‘must clearly articulate [the] reasons’

for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at 1241;

alteration in Winschel).

       In 2018, Dr. Teschner completed a physical capacities form in support of Ms.

Medders’ disability application. (R. at 801). Dr. Teschner opined that Ms. Medders



       1
          Ms. Medders’ brief contains a heading for a fourth issue—that the ALJ’s decision was
not based on substantial evidence. (Doc. 11 at 30). The entirety of Ms. Medders’ argument on
this issue is that the ALJ improperly rejected the treating physician’s opinion and the opinion of
the Commissioner’s psychologist. These issues are identical to Ms. Medders’ first and second
arguments.
                                                5
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 6 of 12




can sit and stand for one to two hours at a time. (Id.). Dr. Teschner also opined that

in an 8-hour workday, Ms. Medders must lie down, sleep, or sit with her legs propped

at waist level or above for three hours and would be off task 30% of the time. (Id.).

Dr. Teschner explained that Ms. Medders would miss three to four days of work a

month due to her medical conditions. (R. at 801).

      In 2019, Dr. Teschner completed a mental health source statement on behalf

of Ms. Medders. (R. at 953). Among other opinions, Dr. Teschner concluded that

Ms. Medders cannot perform activities within a schedule or be punctual with

customary tolerances. (Id.). Dr. Teschner also opined that Ms. Medders cannot

sustain an ordinary routine without special supervision. (Id.). According to Dr.

Teschner, Ms. Medders cannot interact with supervisors or co-workers, and Ms.

Medders’ psychological symptoms would cause her to be off task 40% of a normal

workday and miss more than five days of work per month. (R. at 953).

      The ALJ gave “very little weight” to Dr. Teschner’s opinion because the ALJ

found that the opinions were inconsistent with Dr. Teschner’s treatment and findings

as well as other medical evidence in the record. (Id. at 25–26).

      Good cause existed for discounting Dr. Teschner’s opinions because as the

ALJ explained, Dr. Teschner’s opinions are not consistent with some of her own

treatment records and other medical evidence. For example, the ALJ explained that

between 2016 and 2018, Ms. Medders sought treatment for a variety of conditions


                                          6
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 7 of 12




and although she had some positive findings, a number of examinations were within

normal limits, showed that medication adequately controlled her pain, and revealed

no significant depressive symptoms. (R. at 23–25) (citing id. at 662–663, 667–68,

682–84, 769, 796–99, 863). Accordingly, the ALJ’s decision to give little wight to

Dr. Teschner’s opinion is supported by substantial evidence. See Crawford, 363

F.3d at 1159-61 (finding that substantial evidence supported the ALJ’s decision to

discredit the opinions of the claimant’s treating physicians where those physicians’

opinions regarding the claimant’s disability were inconsistent with the physicians’

treatment notes and unsupported by the medical evidence).

      Ms. Medders argues that other evidence in the record supports Dr. Teschner’s

opinions. (Doc. 11 at 23). But the court cannot “second guess the ALJ about the

weight assigned the treating physician’s opinion deserves so long as he articulates a

special justification for it.” Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 822

(11th Cir. 2015). Here, the ALJ articulated good cause for giving little weight to Dr.

Teschner’s opinions, and the court will not disturb that finding.

      2.     The ALJ Properly Evaluated Dr. Storjohann’s Opinion

      Ms. Medders’ second argument is that the ALJ failed to give proper weight to

the opinion of examining psychologist Dr. Nichols. (Doc. 22 at 29–34).

      The opinion of a one-time examiner like Dr. Nichols is not entitled to

deference. Crawford, 363 F.3d at 1160 (the opinion of a one-time examining


                                          7
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 8 of 12




physician is “not entitled to great weight”) (citing McSwain v. Bowen, 814 F.2d 617,

619 (11th Cir. 1987)). In addition, “[t]he ALJ may reject the opinion of any

physician when the evidence supports a contrary conclusion.” McCloud v. Barnhart,

166 F. App’x 410, 418–19 (11th Cir. 2006) (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1240 (11th Cir. 1983)).

      In 2017, Dr. Nichols conducted a consultative mental examination of Ms.

Medders.    (R. at 791–94).     Dr. Nichols opined that Ms. Medders’ mental

impairments impact her ability to respond appropriately to supervision, coworkers,

and work pressures. (Id. at 794). Dr. Nichols also explained that Ms. Medders has

deficits with attention and concentration which “would interfere with her ability to

remember, understand, and carry out work related instructions.” (Id.).

      The ALJ gave partial weight to this opinion because he found that according

to the medical evidence, Ms. Medders would have only some limitations due to her

mental impairments. (R. at 25). Citing McClurkin v. SSA, 625 F. App’x 960 (11th

Cir. 2015), Ms. Medders argues that the ALJ “failed to state with at least ‘some

measure of clarity’ the grounds for his decision in repudiating the opinion of an

examining physician.” (Doc. 11 at 24). As an initial matter, the ALJ noted that the

medical evidence supported Dr. Nichols’ conclusion that Ms. Medders has

limitations because of her mental conditions. (R. at 25). And contrary to Ms.

Medders’ position, the ALJ accounted for a number of the limitations Dr. Nichols


                                         8
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 9 of 12




identified when determining Ms. Medders’ residual functional capacity.            For

example, the ALJ limited Ms. Medders to semi-skilled work which requires

understanding, remembering, and carrying out some detailed skills but does not

require more complex work duties. (Id. at 22). The ALJ also found that Ms.

Medders may interact with supervisors and co-workers on a “superficial basis” only

and that Ms. Medders should have her own workstation with only “occasional, non-

intensive contact with the general public.” (Id.).

      Ms. Medders argues that in giving partial weight to Dr. Nichols’ opinion, the

ALJ substituted his opinion for that of Dr. Nichols. (Doc. 11 at 24). Ms. Medders

is correct that an ALJ may not substitute his own opinion of a claimant’s condition

for that of a medical expert. See Freeman v. Schweiker, 681 F.2d 727, 731-32 (11th

Cir. 1982). Ms. Medders cites a number of cases that stand for this general

proposition, but she advances no specific argument regarding how the ALJ did so in

this case. (Doc. 11 at 24). Moreover, although an ALJ “may not make medical

findings” himself, the ALJ’s responsibility is “to resolve conflicting medical

opinions.” Ybarra v. Comm’r of Soc. Sec., 658 F. App’x 538, 543 (11th Cir. 2016)

(finding that “the ALJ did not usurp the role of a physician” by weighing the

credibility of a medical expert’s opinion “in light of other record evidence”).

Accordingly, the court finds that in assigning partial weight to Dr. Nichols’ opinion,

the ALJ did not impermissibly substitute his opinion for that of a medical examiner.


                                          9
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 10 of 12




      Ms. Medders also argues that the court should find that the ALJ improperly

evaluated Dr. Nichols’ opinion based on the Seventh Circuit’s “degree of suspicion”

standard adopted in Wilder v. Chater, 64 F. 3d 335 (7th Cir. 1995). (Doc. 11 at 24–

27). The Eleventh Circuit has not adopted this standard. Therefore, this court will

not follow it either. But even if Wilder were controlling, Wilder is distinguishable

from the facts of this case. In Wilder, the consulting physician’s opinion was the

only evidence of the claimant’s impairments. Wilder, 64 F.3d at 337–38. Here, the

record contains other evidence and opinions about Ms. Medders’ mental limitations.

Accordingly, Wilder does not assist Ms. Medders. See Jackson v. Soc. Sec. Admin.,

Comm’r, 779 F. App’x 681, 685 (11th Cir. 2019) (explaining that Wilder is

inapposite where the ALJ does not reject the only medical evidence about a

claimant’s impairments).

      3.     Substantial Evidence Supports the ALJ’s Finding that Ms. Medders
             Can Perform Her Past Relevant Work

      Ms. Medders’ third argument is that substantial evidence does not support the

ALJ’s finding that she can return to her past relevant work as a day worker because

“the ALJ did not consider all of the duties” of her “past work and evaluate” her

“ability to perform those duties in spite of impairments.” (Doc. 11 at 28). In support

of this argument, Ms. Medders cites a number of cases that stand for the proposition

that an ALJ must examine the physical requirements of a claimant’s past work and

evaluate a claimant’s ability to perform that work in spite of any impairments. (Id.
                                         10
       Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 11 of 12




at 28–30). But Ms. Medders’ advances no specific argument about how the ALJ

failed to fulfill that obligation in this case. (See generally id.). And Ms. Medders

offers no other evidence or argument to satisfy her burden of establishing that she

cannot perform her past work.

       In any event, in this case, the ALJ proceeded to step five of the sequential

analysis and found that other jobs exist in the national economy that Ms. Medders

can perform. (R. at 28–29). And Ms. Medders does not challenge the ALJ’s findings

in that regard. (See Doc. 11 at 28–30). Therefore, even if the ALJ erred in

determining that Ms. Medders can perform her past relevant work, an error is

harmless because she has not established that she cannot perform the other jobs that

the ALJ identified.

III.   CONCLUSION

       Substantial evidence supports the ALJ’s denial of Ms. Medders’ application

for a period of disability and disability insurance benefits. Therefore, the court

WILL AFFIRM the Commissioner’s decision.




                                        11
      Case 4:20-cv-00611-ACA Document 15 Filed 06/15/21 Page 12 of 12




      The court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this June 15, 2021.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                    12
